DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8, 10 – 15, and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1 and 13, Boden (WO 2017/050369) and Fiene (EP 1 304 244) are considered to represent the closest prior art. The cover (120) in Boden closes off an end of the filter cartridge. There is no teaching or suggestion in Boden for the cover to define an internal passage in fluid communication with an outlet of the filter cartridge and capable of being fluidly connected to an outlet of a housing. Similarly, Fiene discloses a cover (40) that seals a filter cartridge in a housing. There is no teaching or suggestion in Fiene for the cover to define an internal passage in fluid communication with an outlet of the filter cartridge and capable of being fluidly connected to an outlet of a housing. Claims 2 – 8, 10 – 12, 14, 15, and 17 – 20 depend from claims 1 and 13, respectively, and are allowed for at least the same reason as the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773